Determination confirmed insofar as it sustains charges filed against petitioner. Determination modified insofar as it dismisses petitioner from the position of Chief Resident Physician, Grade 3, Women’s House of Detention, Department of -Correction, on the ground that “ The punishment imposed is so shocking to the court’s sense of fairness that it constitutes an abuse of discretion”. (Matter of Bancroft v. Usher, 4 A D 2d 808, 810; see, also, Matter of Stolz v. Board of Regents, 4 A D 2d 361; Matter of Faulisi v. Board of Police Comrs. of City of Corning, 1 A D 2d 763; Matter of City of Rochester [Smith St. Bridge], 234 App. Div. 583, 585.) The petitioner was not charged with incompetence in the performance of her professional duties nor with misfeasance or malfeasance. The record indicates that all the charges were trivial in nature. Dismissal with consequent loss of pay privileges and pension rights in the case of a physician with a record of 23 years of good and faithful service is much too severe. Determination is *985modified on the law and in the exercise of discretion, to the extent of annulling the dismissal of the petitioner, and the proceeding is remitted to the commissioner for the imposition of disciplinary measures consistent herewith (see Administrative Code of City of New York, ch. 40, § 884r-1.0, subd. 2), with costs to petitioner. Settle order.
Concur — Frank, J. P., Yalente, McNally, Stevens and Bastow, JJ.